Order entered April 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00982-CV

                                JOHN H. GEORGE, Appellant

                                               V.

                         MARIA GUADALUPE GEORGE, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-11713

                                           ORDER
       By order dated March 20, 2019, we ordered the appeal be submitted without the

reporter’s record and set the deadline for appellant’s brief on the merits. Before the Court is

appellant’s April 15, 2019 motion for an extension of time to file a brief. In his motion,

appellant states that he mailed payment for preparation of the reporter’s record to court reporter

Brooke Wagner on April 15, 2019.

       We GRANT appellant’s motion as follows. We VACATE this Court’s March 20, 2019

order. If payment for the reporter’s record has not been received by April 29, 2019, Ms. Wagner

shall file written verification of non-payment by May 1, 2019. Otherwise, Ms. Wagner shall file

the reporter’s record no later than May 17, 2019. We caution appellant that if the Court receives
written verification of nonpayment, the Court will again order the appeal submitted without the

reporter’s record.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Wagner; Janet

Saavedra, Official Court Reporter for the 254th Judicial District Court; and all parties.

                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE